               Case 18-50384-JTD         Doc 688      Filed 04/17/20      Page 1 of 2




                                                                       Thomas J. Francella, Jr.
                                                                       Direct Phone 302-295-2023
                                                                       Direct Fax    302-250-4495
                                                                       tfrancella@cozen.com
                                          April 17, 2020

VIA CM/ECF AND EMAIL:

The Honorable John T. Dorsey
United States Bankruptcy Court
District of Delaware
824 N. Market Street, 5th Floor
Wilmington, DE 19801

        In re: NNN 400 Capitol Center 16, LLC, et al. v. Wells Fargo Bank, N.A., et al.;
               Adv. No. 18-50384 (JTD)

Dear Judge Dorsey:

        Now that the deposition designations and proposed supplemental trial exhibits have been
finalized and submitted to the Court, the Debtors respectfully request that the Court set a date for
the submission of proposed findings of fact and conclusions of law (“FOFCL”) consistent with the
Court’s March 6 Scheduling Order. The evidentiary record now consists of six days of trial
transcripts, 20 deposition transcripts, and potentially over 700 trial exhibits. Given the large
volume of evidence, as well as the passage of several months since the beginning of trial, the
submission of FOFCL in lieu of traditional closing arguments would benefit both the Court and
the parties, by allowing the parties to direct the Court to the most salient portions of the expansive
evidentiary record.

        In addition, the Debtors respectfully emphasize that they formulated their trial strategy
based on the assumption that the parties would have the ability to submit FOFCL, which the Court
had included in the ground rules that it set out prior to trial. At the hearing on December 2, 2019,
prior to trial, the Court stated:

        Now, with exhibits, I know how this works. I get multiple binders with hundreds
        or thousands of exhibits in it and then people end up referring to a handful of those
        exhibits.
        So just so everybody knows up front, if an exhibit is not referred to by a witness or
        is not referred to in post-trial submissions, which I'll talk about in a moment, that
        will be considered not to have been fairly presented to the Court for trial purposes
        and will not be considered by me in ruling.
        So I'm not going the sift through hundreds or thousands of documents that nobody
        has pointed out to me as being significant in any way to find out if there's anything
 LEGAL\45868216\1
               Case 18-50384-JTD         Doc 688      Filed 04/17/20      Page 2 of 2

The Honorable John T. Dorsey
In re: NNN 400 Capitol Center 16, LLC et al.
Bankr. Case No. 16-12728 (JTD); Adv. No. 18-50384 (JTD)
Page 2
______________________________________

        in there that might be significant. So if it's important enough to include as an
        exhibit, make sure you refer to it during the trial or in post-trial submissions.
        Post-trial submissions will be in the form of proposed findings of fact and
        conclusions of law.

        Transcript, December 2, 2019, at p.7:24 to p.8:13.

         During trial, and in the time since, the Debtors have relied on the Court’s instructions and
Scheduling Orders and intended to use the FOFCL as a roadmap to direct the Court to the key
evidence supporting their causes of action. Having the opportunity to submit post-trial FOFCL in
lieu of traditional closing arguments significantly influenced the Debtors’ overall trial strategy and
decision-making approaching and through trial. The Debtors would be prejudiced if they are now
not permitted to lay out for the court their view of the significance of the facts in evidence, the
controlling law in the multiple jurisdictions implicated by the issues raised by the pleadings and
the appropriate legal conclusions emanating from the facts and law.

        For these reasons, the Debtors respectfully request that the Court set a deadline for all
parties to submit FOFCL and suggest that an appropriate deadline would be 10 days from the
Court’s final evidentiary rulings.

                                            Respectfully submitted,

                                            COZEN O'CONNOR

                                            /s/Thomas J. Francella, Jr.

                                  By:      Thomas J. Francella, Jr.
                                           (DE Bar I.D. 3835)



TJF/kcc
cc:
via Electronic Mail
Counsel for Lender Defendants
Counsel for Somera Road, Inc.
The United States Trustee
Counsel for Rubin and Rubin, P.A.
Kurt Gywnne, Esq.




LEGAL\45868216\1
